 206DECISIONS OF NATIONAL LABOR-RELATIONS BOARDMichael'sArtists and Engineering Supplies,Inc.andTRIAL EXAMINER'S DECISIONInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Local Union No.452. Case 27-CA-2730JUNE 30, 1970DECISION AND ORDERBy MEMBERSFANNING, BROWN, AND JENKINSOn March 2, 1970, Trial Examiner James R.Hemingway issued his Decision in the above-enti-tled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.The Trial Examiner found, in addition, thatthe Respondent's unlawful conduct had interferedwith a Board election held in Case 27-RC-3635 onJune 20, 1969, and recommended that the electionbe vacated and set aside. Thereafter, the Respon-dent filed exceptions to the Trial Examiner's Deci-sion and a supporting brief, and the General Coun-sel filed an answering brief to Respondent's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and thebriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Michael's Artists andEngineering Supplies, Inc., Denver, Colorado, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Orderi In adopting the Trial Examiner's finding that Koenig unlawfully inter-rogated employee Marshall we rely solely on Koenig's inquiry as to the na-ture of the employees' grievances In the context of the union activity andthe recent demand for recognition, this inquiry was, in our opinion, calcu-lated to elicit information as to why the employees were engaging in or-ganizational activitiesSTATEMENT OF THE CASEJAMES R. HEMINGWAY, Trial Examiner: Upon acharge filed on June 11, 1969, by InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen andAmerica,LocalUnion No. 452, herein called the Union, andamended charges filed on June 12 and 24, 1969,against Michael's Artists and Engineering Supplies,Inc., herein called the Respondent, a complaint is-sued on July 23, 1969, alleging violations of Section8(a)(1), (3), and (5) of the National Labor Rela-tions Act, as amended, 29 U.S.C. Sec. 151,et seq.,herein called the Act.Following the filing of a petition for certificationon May 23, 1969, the Union and the Respondent,on June 2, 1969, entered into an agreement forconsent election and such election was held onJune 20, 1969. The election resulted in two votesagainst theUnion and two challenged ballots.Thereafter, on June 25, 1969, the Union filed ob-jections to the election which, the RegionalDirector found, raised substantial issueswithrespect to conduct affecting the results of the elec-tion.The Regional Director therefore ordered ahearing to be held before a Trial Examiner on suchobjections, and he consolidated such hearing withthe hearing in the complaint case previously re-lated.In substance, the complaint alleges that Respond-ent changed the hours of employees and withdrewcertain benefits to discourage union membership oractivity; inMay 1969, interrogated two employeeswith respect to union activities; on about June 10and 11, 1969, discharged two employees (BernardPolzkill and Kathleen Mooney) because of theirmembership in or activities on behalf of the Union,and thereafter failed and refused to reinstate them;and about May 26, 1969, reduced the hours of em-ployment of employees.Following an extension of time for the filing of ananswer, Respondent, on August 15, 1969, filed ananswer in which it denied the alleged unfair laborpractices.Pursuant to notice, a hearing was held before meon October 16 and 17 and November 5, 1969.At the opening of the hearing, the Respondentmoved to amend its answer to admit some of theallegations of the complaint which it had denied initsanswer, including the allegation of failure andrefusal to reinstate Polzkill andMooney. Themotion was granted. At the close of the hearing,the parties requested and were granted time inwhich to file briefs with the Trial Examiner, andboth have done so. In the General Counsel's brief,a motion is made to amend the complaint for thepurpose of deleting the allegations contained inparagraph VI(e) concerning a reduction of hoursof employees and the reference to paragraph VI184 NLRB No. 24 MICHAEL'S ARTISTS AND ENGINEERING SUPPLIES207contained in X1I(b). Since all the evidence is inand is recited hereinafter, the motion is disposedof consistently with the conclusions herein reached.Upon all the evidence and from my observationof the witnesses, I make the following.FINDINGS OF FACTITHE FACTS OF COMMERCEThe complaint alleges and the answer admits thatRespondent is a California corporation with officeslocated in Denver, Colorado, where it is engaged inthe business of wholesaling in artists' and engineer-ing supplies, that Respondent annually, in thecourse and conduct of its business operations in theState of Colorado, received goods and materialsvalued in excess of $50,000 directly from sourceslocated outside the State of Colorado, that Respon-dent is now, and has at all times material hereinbeen, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act Inaddition, the evidence shows that the Respondenthas business houses in several other States of theUnited States I find that the Respondent is engagedin commerce within the meaning of the Act andthat the Board has jurisdiction.mitted and if an employee desired it, he was al-lowed to take an hour for lunch. More often thannot, however, the employees took half an hour forlunchDuring the busy season, the employees oftenworked overtime, sometimes working late and onSaturdays.InApril 1969, the Respondent installed an em-ployees' lunchroom with a coffeepot, a refrigerator,and a soft drink machinein it. Inaddition to theirlunch period, the employees also were given a cof-feebreak in the morning and in the afternoon. Be-fore May 27, 1969, the employees contributed $1 aweek to a doughnut fund, and each morning the su-pervisor of the warehouse would send one of theemployees, usually the truckdriver (Marshall), outto buy doughnuts to eat at their coffeebreaks Suchemissarieswould take anywhere from one-half hourto an hour, and it once took the truckdriver (whoalso had the duties of receiver and stocker) an hourand a half During April, the supervisor requestedthe four full-time warehouse employees-two menand two women-not to take their coffeebreaksand lunch all at the same time Thereafter onewomanand one manwould take their breaks orlunchtogether. However, there was no fixed timefor the breaksB Interference, Restraint, and CoercionII.THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organization admitting tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA BackgroundThe Respondent's place of business in Denverconsistsofofficesand a warehouse. In itswarehouse, the Respondent, in 1969, employedthree men and a varying number of women, someof whom were hired only as temporary help duringtimes of heaviest business. In May 1969, there werea supervisor, one man who acted primarily as areceiver but also acted as a truckdriver for localdeliveries, a man who acted as a packer or shipper,aid two women, who "pulled" and pricedmerchandise. Another girl, who worked primarilyintheoffice,assisted in the warehouse whenneeded. The supervisor assigned work to the otheremployees, and he was supposed to check the accu-racy of their work To speed up the work duringrush periods the supervisor occasionally assistedwith the work of the employees as needed, at leasthe did prior to May 26, 1969 Only two localrepresentatives of the Respondent were over thewarehouse supervisor-the branch manager and theassistant branch manager Both had offices in theoffice space adjacent to the warehouse.The hours of the warehouse employees, prior toMay 27, 1969, were 8 a m to 5 p.m. If work per-Organization of the Union and changes institutedby RespondentAfterdiscussing thematterwith the otherwarehouse employees, Bernard Polzkill telephonedthe Union and set up a meeting at his apartment forthe night of May 20, 1969. Polzkill invited not onlytheother three warehouse employees but alsoKimon Kefalas, the warehouse supervisor. All ac-cepted except Kefalas. At that time Polzkill was onfriendly terms with Kefalas and would ride to andfrom work in the latter's car.At the meeting on May 20, each of the four em-ployees, Carl Marshall, Kathleen Mooney, ChantalSchoenfeld,andPolzkillweregivenunionauthorization cards and they all signed them, butMarshall did not turn his in to the union's represen-tative. He held it and mailed it in the next dayOn Friday, May 23, 1969, Edward Toliver, theUnion's organizer, wrote a letter to the Respondentclaiming to represent a unit of employees, offeringto prove its majority,and requesting a meeting tonegotiate a collective-bargaining agreement. Thisletter was received by the Respondent on Monday,May 26, 1969.On the same day that it received this letter, theRespondent prepared a new schedule of worktimefor each of the warehouse employees on separateslips of paper. These schedules were to be effectiveon May 27 but the slips showing the schedules weredelivered to the employees on the 26th Prior toMay 27, all employees had the same hours, 8 a m.to 5 p m., with a half hour off for lunch, unless 208DECISIONSOF NATIONALLABOR RELATIONS BOARDwork was slow, when they were allowed to take anhour. However, they were paid for an 8-hour dayThe slip handed to Mooney showed her newschedule to be 8 a.m. to 4:30 p.m., with a morningbreak from 9.30 to 9.45 a.m. (previously there wasno set time for coffeebreaks and she had been al-lowed to go with one of the men, while the othergirl and man waited and took theirs together later),lunch from 11 30 to 12, and an afternoon breakfrom 2:30 to 2:45 o'clock. Polzkill's new hours, asshown by the slip handed him, were 8 a.m. to 4:30p.m., lunch from 12 to 12:30, with 15-minutebreaks starting at 9:45 a.m. and 2.45 p.mMarshall's new hours were 8:30 am._ (half an hourlater than before) to 5 p.m., lunch from 12.30 to 1,with 15-minute breaks starting at 10 a.m. and 3p.m. The result was to make each employee takehiscoffeebreak and his lunch by himself. Theevidence does not show whether or not Schoenfeldreceived-one. She quit on May 29 and might al-ready have given notice thereof before theseschedules were prepared.These changes were directed to be made byDavid Swinehart, the assistant branch manager, butthe slips with the new schedules were handed outby Kefalas, the warehouse supervisor, on May 26.When the latter delivered the slips to Mooney andPolzkill, they were in the lunchroom. Kefalas said,"Here, this will give you something to talk about."Kefalas left but returned shortly and added thatthere would be no more playing of the radio, thattherewould be no more doughnuts, that thedoughnut fund would be split up and refunded, andthat Mooney should no longer park her car in frontof the building but should park it in a lot at theside.On the following day, May 27, when Polzkill wasin the lunchroom by himself, Kefalas came in, andasked,according to Polzkill, "Are you thespokesman for the Union?" (Kefalas admitted ask-ing this). Polzkill answered, "Well, if you need aspokesman, I guess." Kefalas asked, "Well, aren'tyou the one that called the union representative?"Polzkill answered that he was and asked Kefalaswho_ wanted to know. Kefalas told him, accordingto Polzkill, that it was "Mr. Koenig,"' the branchmanager,' andleft.Atabout this time, Kefalasasked Polzkill to drive to work in his own car in-steadstead of riding with him as he had been doing.'Kefalas testified that he had asked his question because he was curiousIdo not credit this explanation Both the form of his question and theabruptness of the conversation suggest something other than idle curiosity'Leonard Koegnig at that time had a title of National Sales Manager forthe Wholesale Division but he was in charge in Denver over Swinehart andeither had the title or the duties of the branch manager as well1Marshall fixed the time as either the Friday after the union meeting ofMay 20 (which would have been May 23) or the following Friday (whichwould have been May 30, a holiday), when the employees did not work)Although it is possible that Koenig had learned by May 23 (when hereturned from a trip out of town), of the results of the employees'meetingof May 20, there is no actual evidence that he was informed of the unionAbout May 29,3 while Marshall was sweepingout the warehouse after the others had left, Koenigcame back and asked him to step into his office.When Marshall got there, Koenig said (according toMarshall, Koenig not being asked about the inci-dent) that he had heard that there were somegrievances and it puzzled him that nothing hadcome to his attention, and he asked Marshallwhat the grievances were. Marshall replied thathe, personally, did not have any, but that Polzkillhad complained about wages4 and that Mooneyhad complained that the insurance providedby the Respondent was inadequate because itdid not cover dependents.Marshall also toldKoenig about the meeting of May 20 and ofhis signing of a card. Marshall did not testifythatKoenig had or had not questioned him aboutthemeeting, but I am skeptical that Marshallwould have volunteered the information with-out some prompting. Marshall testified that hehad told Koenig that he had not turned in the carduntil the next day and that he had not decided"eitherway" but would see how things went.'Marshall quoted Koenig as saying that he would not"fire anybody overa union" because "everybodyhas their free belief to believe the way they want tobelieve, and if they want to believe in a union orcontact a union, they feel that their duty." I havesome doubt about this portion of Marshall'stestimony, first, because there was no testimony ofanything that would have prompted such a state-ment by Koenig, secondly, because Marshall gavethe appearance of one desiring to curry favor withhis employer, and thirdly, because this testimonyappeared to be a garbled version of somethingMarshall had attempted to memorize. I give thisportion of Marshall's testimony no weight.At some time prior to the week of Memorial Day,Kefalas had told the employees that the Respon-dent would take inventory on May 30 and that theywere all expected to work that day. Under theRespondent's rules, that was a paid holiday.Schoenfeld asked Kefalas to speak with manage-ment about not requiring that day to be worked.Kefalas said he would. Later, Kefalas reported whatSwinehart had said-that they would work on,Memorial Day at time and a half pay and if they didnot work that day, they need not bother to returnthefollowingMonday. The Respondent laterorganization before May 26, when he received the Union'sletter Further-more, under the new schedule effective May 27, Marshall would have beenworking half an hour later than the other employees and would more likelyhave been alone while sweeping at the end of the day,as he testified Ideem it more probable,therefore,that the incident related by Marshalltook place after receipt by the Respondent of the Union's letter'This will be more fully related in connection with the discharge of Polz-kill5Although Marshall appeared not to have been regarded as a very goodemployee, he received a raise to $2 25 in July 1969 The recommendationtherefor would have been sent to the head office in June according toSwinehart MICHAEL'S ARTISTS AND ENGINEERING SUPPLIES209changed the date for taking the inventory from May30 to May 31 It does not appear whether or notthe related incident had anything to do withSchoenfeld's decision to quit on May 29 Shcoen-feldwas quoted by Polzkill as saying to Kefalas,when the latter reported that they would work onMemorial Day, "Things will be different once wehave our union in here." Polzkill testified thatKefalas had replied, "Well, you're not going to getaunion in hereand you'll see why." NeitherSchoenfeld nor Kefalas was questioned about thisincident. I have some reason to doubt the accuracyof Polzkill's memory either as to the date or as towhat Schoenfeld said, in view of the fact that Polz-kill testified that this incident was the main reasonwhy the employees had gone to the Union; yet fromtheway Polzkill quoted Schoenfeld, the latter'swords sounded more as though getting a union wassomething that had already been settled by the em-ployees. This leads me to believe either that this in-cident took place after the union meeting of May20 or that Schoenfeld had not said "once we haveour union"bu,t had said something more like "if wehad a union.'.' If the incident took place, I find itmore likely that it occurred on or after May 26,because I believe it unlikely that, before the arrivalof the Union'sletterdemanding recognition,Kefalas would have discussed the Union with his su-pervisors and, I doubt that, before he had discusseditwith them, Kefalas would have so positively pre-dicted that the employees would not havea union.However,because the testimony leaves these un-resolved doubts,Irefrain from making an affirma-tive finding on this incidentThe Respondent contends that in May 1969,Kefalas was not a supervisor within the meaning ofthe Act. Contrary to this contention, I find that hewas.He received a higher rate of pay than thewarehouse employees. Kefalas testified at one pointthat he had held the title of warehouse foreman foronly 2 months prior to the date of the hearing. Be-fore that time, he testified, he had had no title buthe had "more or less run the warehouse on myown " When the new lunchroom was finished inabout April 1969, Swinehart spoke to all the em-ployees there. He told them that Kefalas would bein charge of the warehouse and would tell themwhat to do and that they should go to Kefalas ifthey wanted time off or had any questions abouttheir work, and if Kefalas could not make a deci-sion, it would be passed along to himself and thento Koenig if he could not give the answer. He saidthat Kefalas would not be helping them as much ashe had before because he would be in charge ofchecking the work to see that there were nomistakesHe told them that the telephone couldnot be answered by anyone except Kefalas6 andthat, if the office wanted one of the other em-ployees, it would call them on the loud speakerKefalas at one point could not remember whetherhe got the title of foreman before or after the unionrequested recognition, but he testified, without con-tradiction, that he had the authority to recommendhire and discharge and that his recommendationswould carry weight. Also he could and did reproveemployees for their mistakes As previously stated,prior to May 27, 1969, Kefalas would send one ofthe employees out for doughnuts in the morningand he could and did instruct them as to when theycould take their breaks and lunch periods.Although Kefalas testified that if an employeerequested time off, he would take the request toSwinehart, Kefalas' recommendations would appearto be determinative, because he was the one whowould know whether the work in the warehousewould or would not permit excusing an employee.Ifind that by Koenig's questioning of Marshalland by Kefalas' questioning of Polzkill, as previ-ously related, the Respondent interfered with,restrained, and coerced its employees in the exer-cise of their rights guaranteed in the Act I do notregard these as isolated acts. Rather the questioningwas designed to get information which would leadto reprisals in the form of discharges.Ifurther find that the Respondent scheduled thecoffeebreaks and lunch periods of employees one ata time, a procedure not shown to be necessary, inorder to keep the employees from communicatingwitheachotherabout the Union. AlthoughSwinehart testified that this change was made toconform to company policy, I do not credit histestimony that such a policy existed. Prior theretothe only limitation had been that all the employeesshould not eat at the same time because someoneshould be present in case a delivery was to bereceived. Swinehart was unable to give any detailsabout this policy, such as when it was adopted andinwhat form it was expressed. But even if such apolicy did exist, it is apparent that it was not fol-lowed until the Respondent had received theUnion's letter requesting bargaining and that thechange was prompted by that letter. The otherchanges instituted by the Respondent on May 26-discontinuance of the doughnut fund and radioplaying' I find to be part and parcel of the Respon-dent's adverse reaction to the Union's demand forrecognition.With respect to the change in hours(other than a definite reduction in the length ofthe lunch period) whereby two employees werereleased at the end of the day half an hour earlier,while one was to come in half an hour later in themorning, I find that they suffered no loss, since thechange in hours resulted in no reduction in pay.However, the change did result in a conformity ofcKefalas testified that if he was not present,the one nearest thetelephone answered it Outside calls did not come to this telephone withoutgoing through the office If Kefalas did not answer his telephone when thefront office rang his telephone,the girl in the office would call him on thepublic address system 1 find that no one else answered Kefalas' telephonerKefalas testified that an efficiency man had recommended discon-tinuance of the radio playing practice in April 1969 but that,in spite ofthat, he had occasionally permitted it before May 26 210DECISIONSOF NATIONALLABOR RELATIONS BOARDhours to the preexisting paid time and thus was ap-parently designed to remove a possible cause forgrievance. Because of the timing of this change anditsobvious purpose of removing a cause for com-plaint, I regard it as designed to dissuade the em-ployees from their desire for union representation.Hence, I find that by all the changes effected by theRespondent as of May 27, 1969, the Respondentinterferedwith, restrained, and coerced its em-ployees in the exercise of the rights guaranteed inSection 7 of the Act.C The Discriminatory Dischargesof Polzktll andMooney1.The nature of the work in the warehouseWhen the Respondent's office would receive or-ders for merchandise, it would make an IBM com-puter run, prepricing the items, and would thenwrite up the order on an attached form whichwould be sent to the warehouse supervisor, whohad a desk and a telephone in the warehouse. Thesupervisor would start one of the women on the jobof pulling the merchandise (i.e., taking it out ofstock) and one on the job of running off the pricetags, if pricing the items for the customer wasrequired.The supervisor did not always specifywhich of the two regularly employed women was todo the pulling or the pricing, and they occasionallyalternated.When the merchandise was assembledand the tags were run off, one or both of thewomen would stick the price tags on the merchan-dise; then they would put the items on a conveyorbelt,which would carry them to the packer, whowould put them in cartons. Before the merchandisewas packedintothe cartons, the supervisor wouldcheck the items for conformity to the order. Afterthe merchandise was packed, in cartons, the Super-visor or the shipper would call the front office toprepare address labels. When the labels were ready,the supervisor or shipper would go to the office, getthem, and put them on the cartons, fill out a bill oflading, and then call a trucking company to comefor the shipments. When the truck would arrive, theshipper would take the cartons to the dock, wherethe truckdriver would put them in his truck andsign the bill of lading.There were opportunities for errorsin almost allsteps of the procedure. The puller might pull thewrong number of items (resulting in shortages oroverages), the pricer might put the wrong price tagon an item,the pricing machine might be jarred ac-cidentally and, as a result, print the wrong depart-ment number on the price tag, the pricer might runthe wrong number of price tags or fail to removethe last one from a previous run and so mismarkthe price of an item, the packer or supervisor might" Such an error resulted in a changed procedure Thereafter only oneorder at a time was worked on so that only one carton at a time would beaddressedget address labels mixed, and send the boxes to thewrong store.8 Usually mistakes in pricing werediscovered before shipment, but sometimes such er-rorswent unnoticed until there was a customercomplaint.Then the assistant branch managerwould call it to the attention of the employees inthe warehouse either directly or through the super-visor.Because there was so much interchange ofemployees in the work of pulling and pricing, andeven in packing and shipping, the blame formistakes could not be definitely attributed to a sin-gle individual. So when complaints came fromcustomers, the assistant manager or, more usually,the warehouse superintendent would notify the em-ployees collectively and caution them to be morecareful.2.The discharge of Polzkilla.Polzkill's employment historyPolzkill started working for the Respondent inJanuary 1969, as a part-time worker while he wasattending morning classes at a business school. Hisduties were principally receiving merchandise-andputting stock away At thattime,he was'paid $1.90an hour. When Polzkill was hired, Koenig told himthat he would be raised to $2 in 90 days if hestayed.' On January 24, 1969, Respondent hired afull-time man as a shipper at the rate of $2 an hour.InMarch 1969, when his school quarter ended,Polzkill changed his school schedule to night hours.Kimon Kefalas, the warehouse supervisor, withwhom Polzkill rode to work and with whom he andhis fiancee double dated,-asked Polzkill if he wouldbe interested in working full timePolzkillhesitated, believing that he needed the time to study.However, Kefalas asked him to think it over andmeanwhile he would speak with Swinehart. Accord-ing to Polzkill, Swinehart thereafter told Polzkill heconsidered him a good man, that Respondent coulduse his services, and asked him if he would be in-terested in working full time if the Respondentraised his pay to $2 an hour. Swinehart denied anypromise of a raise in pay to Polzkill. I find it dif-ficult to credit Swinehart's denial of a promised in-crease to $2 for Polzkill when the latter went onfull time not only because I found him to be a truthstretcher and fabricator but because as soon asPolzkill started on full time, about April 1, 1969,Kefalas switched him and Marshall, making'Polzkillthe shipper and Marshall the receiver. According toMarshall, the reason for this transfer was becauseitems "seemed to be getting in the wrong box," andother reasons like a mix-up in deliveries. Polzkillimpressed me as an energetic young man with analert mind. I found him to be an honest witness andIfind his testimony to be accurate except for minor'This isbased on Polzkill's testimony Koenig did not testify about thematter MICAHEL'S ARTISTS AND ENGINEERING SUPPLIES211mattersexplainablebyvagariesofmemory.Marshall appeared to be a young man who lackedPolzkill's drive, alertness, and strength of character.InApril 1969, while Polzkill was the shipper, theaddress labels to two separate Target stores in dif-ferent cities were put on the wrong cartons, causingmisdeliveriesandconsiderable trouble.WhenSwinehart learned of it through the customer, hewent back to the warehouse and told Kefalas andPolzkill of the mistake. At that time, address labelswere often affixed by Kefalas, but these might havebeen affixed by either Marshall or Polzkill.10 Theerror apparently occurred because the two ordershad been finished on a Friday night and the cartonshad been stacked against the wall without being ad-dressed.When the employees returned on Monday,these orders were weighed and the address labelswere affixed by one of the men, but no one knewby which one It was after this incident that theRespondent adopted the procedure of not startingon a second order until after the first one wascompleted and addressed.On one occasion, Swinehart told Polzkill andKefalas that there had been a complaint that canvashadbeenpacked too tightCanvas comesprepacked six rolls to a box, and the boxes in whichthey come are then packed in the cartons alongwith the rest of the order. If the order was for lessthan six rolls, paper excelsior would be packed inthe box in which the remaining rolls of canvascome in order to keep them from rattling. Theevidence does not indicate whether the complaintconcerned a surplus of paper excelsior in boxes ofless than six (an improbability) or whether it con-cerned pressure on those container boxes after theywere packed in the cartons, and it was not ex-plained to Polzkill which it was I deduce thatSwinehart made no effort to get the customer toelucidate.Under date of June 9, 1969, a presumed agent ofa Target store signed a memorandum addressed tono one, reading- "Merchandise has been packed sotight that when we unload it in the dept. it tears "There is no explanation of what the merchandisewas or when it was shipped of received. The signerof the memorandum was not called as a witnessSwinehart testified that this memorandum "wasreceived, as I recall, probably with an order " Hisuse of the word "probably" detracts from his "re-call."Packing too tight was one of the reasonslistedforPolzkill'sdischarge but, according toPolzkill, when Swinehart spoke to him on June 10,at the time of his discharge, about the complaint inthe foregoing memorandum, Swinehart told Polzkillthat the merchandise which had been damaged wasapainting substance that comes in gallon con-tainers, four to a box, and that one of them hadbeen smashed. It does not appear that thememorandum introduced in evidence to substan-tiate the criticism was shown to Polzkill at the timeof his discharge. Since the signer of the memoran-dum did not testify, I am unable to give this docu-ment much weight. Furthermore, the discrepancybetween the memorandum (where the word "tear"isused) and what Swinehart told Polzkill on June10 (where he used the word "smashed") suggeststhat Swinehart at that time had not yet received thememorandum. It also suggests fabrication, but sincethere is no clear evidence thereof I refrain from sofinding.b.Polzkill's dischargePolzkill's actions in contacting the Union andholding the organizing meeting at his apartment onMay 20 have already been related, as also have theRespondent's actions upon receipt of the Union'sdemand for bargaining. It will be remembered thaton May 27, Kefalas asked Polzkill if he was not theone who had called the union representative, sayingthat Koenig wanted to know.During the first week in June, both Polzkill andMooney observed that when they arrived in themorning, Swinehart, who always arrived about 7:30a m., and who would read his newspaper in his of-fice,would look at the clock when the employeeswould arrive and would then make a notation on apiece of paper. Since Polzkill was usually the firstemployee to arrive during his employment in June1969, Swinehart could not use this as a ground forhis discharge, but he did in Mooney's case, as willbe subsequently relatedOn Monday, June 9, 1969, Polzkill was ill. Hetelephoned Swinehart to report that he would beunable to work that day. Swinehart asked if hewould be able to come by noon Polzkill repliedthat if he felt better by then he would but, from theway he felt, he doubted that he would be up to it bythen.He did not report for work until the nextmorning.On Tuesday, June 10, Polzkill worked all dayWhen he was getting ready to leave at 4 30 p inKefalas told him that Swinehart wanted to see himin the office. Polzkill went there accompanied byKefalas.When he entered the room, Polzkilltestified, Swinehart had a big smile on his faceSwinehart said, "Well, Ben, old boy, we're going tohave to let you go " Swinehart had a stack ofpapers on his desk, and as he leafed through thesehe listed reasons for Polzkill's termination. Then hetoldPolzkillhe could return on Friday for hischeckAmong the reasons given by Swinehart for Polz-kill'sdischarge were (1) the error in affixing ad-dress labels on the cartons in April, as previouslyrelated and which I find was not, and could not,have been attributed to any one of the three menwith any degree of certainty, (2) packing the10No suggestionwas made that Swmehart, himself, might have done it,although he testified that he sometimes priced, pulled, or packed 212DECISIONSOF NATIONALLABOR RELATIONS BOARDmerchansise too tight(a complaint that never wasadequately explained), (3) failing to sweep thewarehouse on the previous Friday night (Polzkillprotested that he had not been asked to do so andKefalas interjected that he should not have to beasked); (4) Polzkill's absence on June 9 when hewas ill.According to Polzkill, Swinehart com-mented,concerning this absence,"Isuppose thecompany is supposed to forget about workingbecause you can't make it."Regarding the accusation of failure to sweep outthewarehouse,Polzkilltestifiedthathewasrequired to sweep around his work bench everynight and that he had done so, but that the entirewarehouse was swept out only once a week andthat no one had been specifically assigned to thatwork. Prior to May 27, the one who would do itwas often settled by a flip of a coin. This was con-firmed by Marshall, who testified that no one wasactually assigned that work, that they tried to taketurns at it.Then Marshall testified:"He [Polzkill]seemed to be doing most of the sweeping ... ex-cept for around the conveyor ... we'd both do thataround there. As for the whole warehouse, usuallyhe [Polzkill] started in and I'd end up helping,too." Prior to May 27, Polzkill had worked until 5p.m Polzkill testified that during that time theywould start sweeping when the regular work wasfinished.When Polzkill's hours were changed to 8a.m. to 4:30 p.m., he would not have had as muchtime to sweep unless he had been asked by Kefalasto work overtime, which he was not The fact thatMarshall's hours had been changed to 8.30 a.m. to5 p in suggests that he was being held half an hourlater than the other employees with a view to hissweeping the warehouse after the others had left. Ican conceive of no other explanation for his laterhours, unless it was to have him available forquestioning after the other employees had left forthe day, an inference suggested by the fact that thishad occurred on May 29, as previously relatedAccording to Kefalas, it had been the Respon-dent's plan to discharge Polzkill on Monday, June9, but when Polzkill called in to say that he wassick,the Respondent changed the date of Polzkill'sdischarge to June 10. If the Respondent had hadreal cause to discharge Polzkill on June 9, it would,inmy estimation,be very strange that he should bepermitted to work at all, much less all day, on June10Why did not Swinehart simply tell Polzkill onthe telephone on Monday morning, when Polzkillcalled to say that he would be unable to come in,that he was terminated? The only explanation I canthink of is that Swinehart had rehearsed a sceneand wished to proceed as plannedOn June 11, 1969, the day after Polzkill'sdischarge, Swinehart wrote a letter to the Respon-dent's attorney, listing the Respondent's reasons forPolzkill's discharge. Although the original chargewas filed on that date, the notice of filing was notreceived by the Respondent until the day afterSwinehart's letterwas written. The haste withwhich the Respondent sought to explain thesereasons to its attorney suggests,collectivelyorseverally, that the Respondent was expecting tohave to explain its actions, that the matter had beenpreviously discussed with that attorney, and thatthe attorney had requested such an explanation Inthis letter,Swinehart listed five reasons for Polz-kill's discharge (some of which he had mentionedto Polzkill at the time of his discharge)1.The switch in address labels resulting incross deliveries which occurred in April andwhich was just as likely the error of Kefalas asitwas of Polzkill2."Insubordination "Thiswas explained."Assigned job of sweeping work area ofwarehouse floor was not completed on May26, 27, 28, 29 and June 6. When asked whytask was not completed, his answer was that hewas doing other duties that should have beencompleted earlier."Ifind no truth in this allegation if it referred to thearea aboutPolzkill's bench, and if it referred to theentirewarehouse floor, obviously the criticismcould not apply on each date, since the entire areawould have been swept only on Fridays. In anyevent,Icredit Polzkill's testimony.3."Lax in entire effort of job," under whichwere listed five alleged instances thereof:"(a) June 10, failed to pack an item forTarget Store No. 5."It should be remembered that it was not the duty ofthe shipper to check to see that each item on theorder was packed. That was the duty, first, of theone who pulled the merchansise,and, second, ofthe foremen,who was supposed to look over theitems before Polzkill would take what was sent tohim via the conveyor belt and pack them. Since theRespondent had already decided to discharge Polz-killbefore June 10, I conclude that this item wasfabricated to make it appear that there was causeon the very day of discharge. This was not testifiedto have been a cause which Swinehart and relatedto Polzkill at the time of his discharge."(b) Slowed down noticeably in the lastthree to four weeks. Before this time hewas able to keep packing work completed,and have time to do other odds and ends.Recentlyhe could not keep up thepacking of merchandise."This was not substantiated by Swinehart. Kefalastestified that Polzkill's production would dependon the number of orders received, that on some daysthey might pack five boxes and on other days 20 to25. Some records of production were produced bythe Respondent, but Kefalas testified that they werenot reliable evidence of the amount of work Polz-kill did for this very reason. The Respondent's busi-ness was seasonal and in June was down from whatithad been If Polzkill's production, in fact, wasslower, it must be remembered that after May 27,Kefalas gave Polzkill less assistance than beforePolzkill testified that after that date Kefalas spent MICAHEL'S ARTISTS AND ENGINEERING SUPPLIESmost of his time in the office or in the lunchroom.Polzkillwas never told he was slowing downBecause the evidence as a whole indicates that theRespondent's representatives who testified aboutPolzkill'sproduction either fabricated or exag-gerated, I do not credit their testimony that Polz-kill's production went down because of any changein Polzkill"(c) Killing of time when taking loads todock Talking with drivers after being in-structed to set load on dock, and let thedriver handle loading "When Polzkill first started at the warehouse he andKefalas would assist the truckdriver in loading thetruck and would converse with him. Koenig cameup once while they were doing this and told themnot to help the driver because he was being paid toload the truck The instruction to Polzkill not totalk to the truckdriver was given by Kefalas, whotestified that his order referred only to talking tothe truckdriver after the truck was loaded and itsdoors were closed, because talk at that time justdelayed the delivey. Polzkill testified that he fol-lowed these instructions of Koenig and KefalasThis alleged cause for discharge I regard as adredging up of ancient history, yet it is worded asthough it was a constant cause for complaint I findthat this alleged cause was stated in this way tocreate a false impression"(d) Sittingoncounter inmorningsrather than attending to duties that neededcompleting "This criticism, I conclude from all the testimony,arose because, after Kefalas had ceased to drivePolzkill to work, and after it had become apparentthat Swinehart was keeping track of the arrival timeof Polzkill and Mooney, Polzkill had made a specialpoint of arriving early At such times, he would siton his bench to await starting time or an assign-ment Swinehart on at least one occasion cameback into the warehouse and observed Polzkillsitting on his bench. How often this might have oc-curred is not clear, but Polzkill testified thatSwinehart never came back to the warehouse dur-ing working time and found him sitting on a benchif there was any work assigned to him at the time.In his testimony, Swinehart omitted to testify (as hehad stated in his letter to the attorney) that hiscatching Polzkill sitting on his bench was "in themorning " I find that Swinehart was consciously at-tempting to avoid a deduction that the complaintreferred to a practice occurring before 8 a.m I findno valid basis for this alleged ground for discharge."(e) On June 4, failed to send a packingsliptoBob'sFlorette,FtCollins,Colorado."Polzkill testified that Swinehart had never men-tioned this to him and that he, himself, had neverheard of it. I find that this alleged reason fordischarge was attempted make-weight If there wassuch an omission, I find that Swinehart did notknow if it and did not mention it to Polzkill as a213cause for his discharge, and there was no testimonyabout any such complaint from a customer.The Respondent, at the hearing, attempted toportray Polzkill as wasting time, talking in the aisleswith Mooney, and throwing paper wads. Regardingtalking to Mooney, this was sometimes necessary inthe course of work. Kefalas never overheard conver-sations between them But even if they were talkingabout the Union, there was no rule against it. Theevidence indicated that there were some days whenthere were few orders and, on such days, the em-ployees might frequently be caught up and havetime to converse. Polzkill denied that he hadthrown paper wads. If Polzkill had done so,Marshall (the only one to testify about that) wasnot very descriptive as to size of wads or wherethey were thrown Conceivably, an excess of papernot needed in packing might sometimes be castaside in wads Since Kefalas gave no testimonyabout this, he apparently had no complaint about it.IgiveMarshall's testimony concerning paper wadsno weight.The General Counsel adduced evidence that,about a week after Polzkill's discharge, Kefalas' fi-ancee, Janice Furlong, spoke with Polzkill and toldhim that on the Friday before Polzkill's discharge,Kefalas had told her that Polzkill was going to bedischarged on Monday (June 9). She told Polzkillaccording to her testimony and according to Polz-kill's testimony of what she told him, that she hadasked Kefalas the reason for discharging Polzkilland that Kefalas had told her that it was becausePolzkillwas not doing his work properly andbecause he and Mooney were the only ones whowanted the Union Apparently, the last part wasmentioned by Kefalas only after Furlong hadquestioned Kefalas' statement that Polzkill had notperformed his work properly, because it was con-trary to what she had previously heard. Furlongfurther testified that on Monday, June 9, on theway home with Kefalas, she had asked him if theyhad discharged Polzkill that day and that Kefalashad replied that they had not done so because Polz-killhad not come to work that day. On Tuesday,June 10, according to Furlong, Kefalas told her thatPolzkill had been discharged and that Mooney wasgoing to be discharged the next day.The Respondent attacks Furlong's credibility byshowing that Kefalas had been the one to breaktheir engagement in August 1969, and by claimingthat Furlong was spurred by malice to testify as shedid. Although I find that Furlong was an honest wit-ness, albeit somewhat confused about dates, I finditunnecessary to rely on her testimony because,even without it, I find the evidence convincing thatPolzkillwas discharged because he supported theUnion.After Schoenfeld quit on May 29, 1969, theRespondent used Barbara Barlow, a girl who hadpreviously spent most of her time in the office, tohelp with the pricing. When the consent electionwas held on June 20, the eligible voters were, I427-835 0 - 74 - 15 214DECISIONSOF NATIONALLABOR RELATIONS BOARDpresume, Polzkill, Mooney, Barlow, and Marshall.The vote was two against the Union and two ballotschallengedThis could easily have been predictedafterKoenig had questioned Marshall and afterMarshall had expressed himself as having no com-plaints, while he mentioned the complaints of Polz-killand Mooney. Although there is no evidencethat the two challenged ballots were, in fact, thoseof Polzkill and Mooney, it seems to be a reasonableinference 11 In any event, the timing of the changesin schedules and other changes effected by theRespondent after receipt of the Union's letter ofMay 23, the questioning of Polzkill and Marshall, aspreviously related, the Respondent's transparent ef-forts to work up causes for discharging Polzkill, theabsence of any warnings to him after the one timeinApril, and all the surrounding circumstancesconvinceme, and I find, that the Respondentdischarged Polzkill in order to eliminate a unionsupporter, thus discriminating in regard to his hireand tenure of employment in violation of the Act.3.Discharge of Kathleen Mooneya.Description of pricingRespondent's business was the sale and deliveryof artists' and enginerring supplies. Its principalcustomers were discount houses and the mostprominent of these was called Target Stores, withplaces of business in various cities in the UnitedStates. Target and a few other customers requiredprepricing of the merchandise it purchased Thismeant affixing price stickers to each item of sale.To do this, it was often necessary to remove themerchandise from the boxes they came in, affix theprice sticker to each item in the box, and replacethem.To facilitate this pricing work, Target had sup-plied the Respondent with a pricing machine onwhich could be set, by dials, the departmentnumber, the price, and the number of tickets to berun.The Respondent had considerable difficultywith thismachine,which had certain idiosyn-crasies-one being that jarring with one's elbowmight change the department number it was sup-posed to print, while another was that the machinealways printed one ticket more than it was set for,and this ticket would remain on the machine untilthe next run. Care had to be taken, therefore, toremove the extra ticket when a new run was made.b.Mooney's employment historyMooney was hired in mid-January 1969, aboutthe time Polzkill was hired and before Marshall was'i In a letter from Respondent's attorney, Sidney Tellis, to the RegionalDirector, dated June 12, 1969, the writer stated "I am sure it will be theposition of the Employer to question the votes of the Employees who havebeen recently discharged at the upcoming vote for unionization -11DuringMooney's period of employment, Diana Wynia, Chantalhired. She spent most of her time on pricing. Some-times she pulled merchandise. She was one of thefew employees who could pull. Her duties also in-cluded sweeping the floor around her place of workand cleaning the lunchroom.In the period of Mooney's employment, othergirls, during separate periods,12 assisted her in pric-ing, and sometimes the Respondent hired tempora-ry girls for a day or two at a time for that work.When two girls were pricing, one would usuallyrun off the tickets while the other would start pric-ing.When the machine run was finished, the two ofthem would put the tags on the merchandise. Oncein a while, Mooney would pull merchandise, but atleast during the greater period of her employmentKefalas would do the pulling. Sometimes Polzkillwould do so when he had time. I judge that Mooneydid more pulling toward the latter part of her em-ployment than in the first part.Sometimes the girls would make mistakes as aresult of a failure to remove the last ticket from aprevious run, an unnoticed change of the dial forthedepartmentnumber,puttingstickersonremovable tops of certain merchandise (a practiceproscribed by Target because caps with differentprices on them might be changed). Sometimes thepuller would pull the wrong quantity, and this couldaffect the pricing.Mistakes in pricing were usually discovered be-fore the merchandise left the premises but occa-sionally they were not, and then the Respondentwould receive a complaint from the customer. Atsuch a time, Swinehart would go back to thewarehouse or would notify Kefalas, and would callattention to the complaint. Because of the practiceof the pricers to price together, it was rarely possi-ble to ascertain who had made the mistake; so noindividual pricer was blamed. They would be cau-tioned together, or collectively if there were morethan twoDuring the winter months-February or March-Mooney was warned by Kefalas once or twiceabout being late. She drove to work and sometimeswould get caught in a traffic jam. She testified thatshe was late about once a month Mooney alsotestified that she was not docked for being late butwould stay late to make it up. At the same time thathewarned her about being late, she testified,Kefalasalsowarned her that she would bedischarged if she made another mistake like arecent one when the wrong department numberhad appeared on the price stickers.13 Mooneytestified that she was not late in May, and I findthat she was either not late or was at least not lateenough to be warned about it.Schoenfeld,and Barbara Barlow,during different periods,assisted Mooneyin pricing at different periods of time" This did occur once thereafter, but that time Kefalas put the blame onthe machine MICAHEL'S ARTISTS AND ENGINEERING SUPPLIESOne week in February,Mooney had asked forand been given 4 hours off to get her driver'slicense.As a result,she worked only 36 hours thatweek The following week,she testified,she worked44 hours but was paid for 80 hours for the twoweeks at the straight time rate.c.Mooney's union activity and her dischargeMooney testified without contradiction that sheonce asked Kefalas, while in the lunchroom, if hedid not think they needed a union. His answer wasNo."As previouslyrelated,Mooney attended themeeting at Polzkill'sapartment on May 20 andsigned an authorization card for the Union. TheRespondent's reaction,upon receipt of the Union'sletter of May 23, has already been related. I havepreviously related also how Marshall told Koenigthat Polzkill and Mooney were the only ones whohad grievances,and, I deduce,thereby gave the im-pression thattheywere the only ones (afterSchoenfeld had quit on May 29)who wanted theUnionFor a week between June 3 and 10, 1969,Swinehart made a note of the time of Mooney's ar-rival.He noted that on June 3 she entered the frontdoor at 8:02 a.m., on June 4, at 8:01 a.m., on June5 and 9,at 8:04,and on June 10, at 8:02 a.m. Sincehe made no notation for June 6, it may be assumedthat Mooney was not tardy at all that dayIt is conceded by the Respondent that Mooneywas discharged on June 11, 1969, one day afterPolzkill'sdischargeThe reasons given bySwinehart in his testimony were "mistakes andbeing late " Kefalas testified that he did not initiatethe discharge of either Polzkill or Mooney, al-though he had discussed both Polzkill and Mooneywith Swinehart.(He was unable to rememberthe date of his discussion.) I deduce that SwinehartconsultedKefalasabout these two employeesbecause he wanted to discharge them and he waslooking for reasons to rely on in an attempt to justi-fy such discharges. Kefalas testified that Swinehartseldom came back into the warehouse but wouldrely on him for information. Hence, I infer, whenSwinehartdecided to discharge Polzkill andMooney, he had to get Kefalas to relate all themistakes and faults that might be attributable to thetwo. There is reason to believe that Swinehart didnot always understand what Kefalas had told himabout those mistakes and did not remember all ofthem accurately It appears evident that Swinehartwas attributing mistakes to Polzkill and Mooneywhich,if Swinehart had been honest,he would havehad to say could have been committed by other em-ployees. Swinehart,himself, recognized the difficul-ty in fixing blame for errors because of the fact thatthe employees changed around in what they weredoing.Yet hedid not hesitate to put the entireblame for errors on Polzkill and Mooney regardless215of that difficulty, and he took it upon himself to in-itiate the discharges with no prior recommendationto that effect from Kefalas, the man who was in aposition to make such a recommendation,ifwar-ranted.Swinehart testified that right after he receivedtheUnion'sletterdemanding recognition, henoticed a distinct change in attitude on the part ofboth Polzkill and Mooney.With respect to Mooney,Swinehart testified that her change in attitudewas, "Well,tardiness,the main one. Errors I mean,we had previous errors, but, I mean,it seemed toget worse.Ican't really say it tied in that particulartime, but,Imean, theywere getting worse . . wewere always out there griping on the errors." Thelameness of this testimony and the manner in whichitwas given together with other facts herein re-lated,convinced me that there was no change inMooney's performance and that any change thathad taken place was a change in Swinehart's at-titude.From all the evidence,Ideduce that strictpromptness had never been one of Mooney's at-tributes,but it is evident that,until it heard fromtheUnion, theRespondenthadapparentlytolerated her tardiness when it was no more than 5minutes, because she was never warned by Kefalasat such times.The onlytime when Kefalas hadwarned her was when she had been 10 to 20minutes late on one or two occasions when she hadbeen tied upby trafficconditions during the winter.Itwas not until after the Respondent had receivedtheUnion'sletterrequestingbargaining thatSwinehart became concerned with Mooney's tend-ency to be a few minutes late. Then,as previouslyrelated, he undertook to make a record of it.Mooney testified that there was only one error,occurring during the middle of her employment, forwhich she was personally blamed.The wrong de-partment number had been printed on the pricetags, apparently as a result of the jarring of theprice tag machine The error was discovered beforethe merchandise went out, but it was a rush order,and it took three people to reprice the goods On alater occasion when the wrong department numberhad appeared, Kefalas had blamed the machineTherewere occasions when the girls were cau-tioned,as a group,about pricing errors, but there isno evidence of more than the one for which Mooneywas personally critized.On June 12, the day after Mooney's discharge,Swinehart wrote to the Respondent'sattorney, ashe had done in Polzkill's case, giving the reasonsfor Mooney's discharge These were stated as1.Arrived late for work constantly: Late onJune 3, 4, 5, 9, and 10 Late arriving back toduty from lunch on June 10.Lateness in returning from lunch was not men-tioned in the testimonyof any ofthe witnesses. Ifsuch lateness occurred, it does not appear how late 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDor the reasons therefor 14 Swinehart did not eventestify that he had mentioned this to Mooney at thetime of her discharge.2Mis-markedmerchandise:(See copy ofnote of complaint from customer.)Warehouseforeman noted additional price errors on May27.There is no evidence as to what was meantby addi-tional price errors noted by warehouse foreman Ifthere were any, Mooney was not necessarily theone who committed them3Shortage and excess merchandise pulled oncustomer orders.Warehouse foreman foundshortage of merchandise on June 10. Excessmerchandise was found on May 29, June 9,and 10.There is only one memorandum concerning anoverage which was introducedinevidence.Aspreviously stated,theblame for overages orshortages should have been on the puller or onKefalas. It was not shown that Mooney was thepuller at such times as errors were made. In thefinal paragraphof hisletter,Swinehart stated that"Employee records are available if further informa-tion is needed...."The Respondent was unable toproduce many of its records when they were sub-penaed 15 No record of production of Mooney forthe period mentioned was produced and no onespecifically testified as to these matters. Swinehart'sletter is, therefore,without testimonial support andno better than hearsay evidence, and I do not giveit any weight,especially since I noted a tendency onSwinehart's part to exaggerate and bend the facts.ConsideringtheweaknessofSwinehart'stestimony,the timing of the change in Respondent'sattitude with respect to the time of receipt of theUnion's letterof May 23, anattitude indicating anintention to crack down on the employees,the factthatKefalas had not warned Mooney about hertardiness in recent months(indicating that hewould warn heronly ifshe were more than 5 or 10minutes late), the lack of any egregious errors orfaults on Mooney'spart in more than a month, isand all the evidence,Ifind that Respondent's al-leged reasons for Mooney's discharge were pretextsand that Mooney,as was Polzkill,was dischargedbecause of her support of the Union. By suchdischarge,the Respondent discriminated in regardto her hire and tenure of employment in violationof the ActD The Refusal ToBargain1The appropriate unitThe complaint alleges and, at the hearing,Respondent conceded that a unit composed of allRespondent's employees, but excluding office cleri-cal employees, salesmen, guards, professional em-ployees, and supervisors as defined in the Act is ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act I sofind.2The Union's majorityOn May 20, 1969, four employees, the only non-supervisory employees who regularly worked in thewarehouse, signed authorization cards for theUnion No question is raised as to the purpose ofthese cards. Three employees delivered their cardsto the Union that night and the fourth mailed his tothe Union on the following day. These four em-ployees were still in Respondent's employ on May26,when the Respondent received the Union'sletter requesting the Respondent to bargain collec-tively with it. Since I find that any loss of majoritythereafter was attributable to the Respondent's un-fair labor practices, I find that all times materialhereto the Union was and is the majority represen-tativeof all employees in the appropriate unitwithin the meaning of Section 9(a) of the Act.3.Therefusal to bargainAspreviouslymentioned,theRespondentreceived the Union's request to bargain on May 26,1969, and turned this letter over to Respondent'sattorney,Sidney Tellis. The latter, on May 27,1969, wrote a letter to the Union stating:Mr. Koenig at this point is in no position tomake decisions concerning the unionization ofthese persons Since I have just received thiscorrespondence,Iwould like to confer with myclients concerning this matterFor the reason given, the letter continued, theRespondent declined an early meeting as requestedby the Union and promised to communicate furtherin a few days.On June 2, 1969, as previously stated, the partiesentered into an agreement for consent election tobe held on June 20.17Meanwhile,however,Polzkill" Although one of Mooney's duties was cleaning the lunchroom, there isno evidence as to when she performed this task15Swmehart testified that the records had been assembled but had disap-peared before the date of the hearing16Respondent introduced in evidence a customer complaint dated June5, 1969, stating that jars were ticketed on the lid, that some merchandisereceived had not been ordered, and that there was merchandise which hadnot been ticketed From this,itcannot be ascertained if the jars that wereticketed on the lid had the kind of lids that could be easily removed andexchanged There were some lids that could not be so transferred In theircase, no reason for not pricing on the lid would appear Mooney testitiedthat in such cases they always ticketed on the lid to save the time of remov-ing and replacing each bottle or container in the container box The inclu-sion of merchandise not ordered, as already mentioned, would be the faultof the puller or of Kefalas, who was supposed to be watching for errors likethat It was not shown who the puller was Without such evidence, the com-plaint could not properly apply to Mooney Because the signer of thememorandum did not testify, I am not satisfied that the listed complaintsreferred to any errors of recent commission or that the memorandum wasunsolicited by the Respondent" As previously stated, the Union had filed a petition for ccrtiticationwith the Board on May 23, 1969 MICAHEL'S ARTISTS AND ENGINEERING SUPPLIESand Mooney were discharged. The election washeld. Theresult wastwo votes against the Unionand two challenged ballots The Union thereafterfiled timely objections to conduct affecting theresultsof the election and the Regional Director or-deredahearingthereon.Since the RegionalDirector did not specifically direct a hearing uponthe challenged ballots andsince Ican only surmisewho made the challenges and of whose ballots, I donot decide whether or not such ballots should becounted.Isurmisethat if they were counted, theresultwould be a tie. However, I find that theRespondent's conduct which has been herein foundto constitute interference, restraint, and coercion aswell as that constituting discrimination has inter-fered with the conduct of a free election and Irecommend that the results of the election of June20 be set aside.BecauseIfind that the Respondent has demon-strated a purpose to interfere with the freedom oftheemployees to make their own choice ofrepresentative, I find that the Respondent's conductherein found to be unfair labor practices was tan-tamount to a refusal to bargain I find that by suchrefusal, the Respondent has committed an unfairlaborpracticewithin themeaning of Section8(a)(5) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theRespondent's operations described in section 1,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYSinceithasbeen found that the Respondent hascommitted certain unfair labor practices, it will berecommended that it cease and desist therefromand take certain affirmative action designed to ef-fectuate the policies of the Act. The affirmative ac-tion shall consistof the posting of an appropriatenotice, offering reinstatement and backpay to Polz-kill and Mooney, and bargaining upon request withthe Union. The latter I find to be required in orderto effectuate the purposes of the Act, for I find thattheunfair labor practices committed by theRespondent were of such a coercive nature that,even had there been no refusal to bargain, a bar-gaining orderwould be necessary to repair the un-lawfuleffectsof these unfair labor practices.Furthermore, I find that the aforesaid unfair laborpractices and the Respondent's demonstrated pur-pose to thwart the policies of the Act are of such a217character as to render a second election of unrelia-ble value in determining the wishes of the em-ployees.18 In any event, I find, the results of such anelection would be a no more reliable test of the em-ployees' desire than the authorization cards signedby them on May 20. Hence, I consider that the poli-cies of the Act will best be effectuated by an orderto bargain upon request with the Union.Upon the foregoing findings of fact, and upon theentire record in the case, I make the following-CONCLUSIONS OF LAW1.The Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2.The Union is a labororganizationwithin themeaning of Section 2(5) of the Act.3.A unit composed of all Respondent's em-ployees, but excluding office clerical employees,salesmen, guards, professional employees, and su-pervisors as defined in the Act constitutes a unitappropriate for the purposes of collective bargain-ing within themeaningof Section 9(b) of the Act.4.On May 26, 1969, the Union was, and at alltimesmaterial thereafter has been, the majorityrepresentative of all employees in said appropriateunit within the meaning of Section 9(a) of the Act5.On and at all times after May 26, 1969, theRespondent has refused and continues to refuse tobargaincollectivelywith the Union, althoughrequested so to do, in violation of Section 8(a)(5)of the Act6By discriminatorily discharging Bernard Polz-kill and Kathleen Mooney because of their supportand advocacy of the Union, Respondent hasdiscouraged membership in a labor organizationwithin the meaning of, and in violation of, Section8(a)(3) of the Act.7.By questioning employees concerning theirunion activities and attitudes as well as by the con-duct in paragraphs 5 and 6, immediately above, theRespondent has engaged in and is engaging in un-fair labor practices within the meaning of Section8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and upon the entire recordin the case, I recommended that Michael's Artistsand Engineering Supplies, Inc., its officers, agents,successors, and assigns, shall.1.Cease and desist from:(a) Interrogating employees concerning theirunion membership, views, activities, or support ofany labor organization, or their reasons therefor, or" See Chris Christoudlbla SolvayBakingCompany,180 NLRB 418 218DECISIONSOF NATIONALLABOR RELATIONS BOARDin any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.(b)Discharging or otherwise discriminating inregard to the hire or tenure of employment of anyof its employees because of their membership in, oractivities, support, preference, or sentiments for, alabor organization.(c)Refusing to bargain collectively with the In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, LocalUnion No. 452, or any other labor organizationchosen by a majority of its employees in an ap-propriate unit.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Bernard Polzkill and Kathleen Mooneyimmediate and full reinstatement of their formerorsubstantiallyequivalentpositions,withoutprejudice to their seniority or other rights andprivileges.(b)Make said Polzkill and Mooney whole forany loss they may have suffered as a result of thediscrimination against them by paying them a sumof money equal to that which each would haveearned in Respondent's employ, but for the dis-criminatory discharge, less their net earnings else-where between the dates of the respectivedischarges and the date of the respective offers ofRespondent to reinstate them, said sum to be com-puted in the manner prescribed by the Board in F.W.Woolworth Company,90 NLRB 289, togetherwith interest on the net amount found due at therate of 6 percent per annum in accordance with theBoard's decision inIsisPlumbing & Heating Co.,138 NLRB 716.(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(d)Upon request, bargain collectively with In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, LocalUnion No. 452, as the exclusive representative ofthe employees in the unit herein found appropriate,and, if an understanding is reached, embody it in asigned agreement(e) Post at its place of business in Denver,Colorado, copies of the attached notice marked"Appendix."" Copies of said notice, on forms pro-vided by the Regional Director for Region 27, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Within 20 days from the date of receipt ofthisDecision, notify the Regional Director, inwriting,what steps the Respondent has taken tocomply herewith.2019 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a Judgment of a United States Courtof Appeals,the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board" shall be changed to read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "20 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 27,in writing,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT interrogate our employees col-lectively or severally concerning their unionmembership, or their activities on behalf of, orin support of, any labor organization, or theirreasonstherefor.WE WILL NOT in any othermanner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform, join,or assist labor organizations, to bar-gain collectively through representatives oftheir own choosing,or to engage in other con-certed activities for the purpose of collectivebargaining or other mutual aid or protection orto refrain from any or all such activities exceptto the extent that such right may be affected byan agreement requiring membership in a labororganization as a condition of employment asauthorized in Section 8(a)(3) of the Act.WE WILL NOT discharge any of our em-ployees or otherwise discriminate in regard totheir hire or tenure of employment because oftheirmembership in, or their activities, sup-port, preference, or sentiments for, any labororganization.WE WILL NOT refuse to bargain collectively,upon request, with a duly designated collec-tive-bargainingrepresentativeofour em-ployeesin anappropriate unit.WE WILL offer immediate and full reinstate-ment to Bernard Polzkill and Kathleen Mooneywithout prejudice to their seniority or otherrights and privileges, and we will make themwhole for any loss of pay they may have suf- MICHAEL'S ARTISTS ANDfered as a result of our discrimination againstthem.WE WILL, upon request, bargain collectivelywith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local Union No. 452, as the exclu-sive representative of our employees in the unitdescribed below with respect to rates of pay,wages, hours of employment, and other condi-tions of employment and, if an understandingis reached, we will embody it in a signed agree-mentThe appropriate unit is:All employees at our Denver place of busi-ness,but excluding office clerical em-ployees, salesmen, guards, professionalemployees, and supervisors as defined intheNationalLabor Relations Act, asamendedMICHAEL'S ARTISTS ANDENGINEERING SUPPLIES,INC.ENGINEERING SUPPLIES219(Employer)DatedBy(Representative) (Title)NoteWe will notify the above-named employees ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.This is an official notice and must not be defacedby anyone.This noticemust remainposted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions, may be directed to theBoard's Office, 260 New Custom House, 721 19thStreet,Denver,Colorado80202,Telephone297-3551.